Order entered November 10, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00462-CR

                         TREVOR RUSSELL, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F21-75838-T

                                      ORDER

      Before the Court is appellant’s November 8, 2022 motion to extend the time

to file his tendered brief. A review of the tendered brief reveals that on page 31, in

a passage quoting from an indictment in a prior case read into the record by the

prosecution, appellant reveals the full name of a child victim.

      This Court does not allow a party to file a brief that discloses the names of

victims or witnesses who were children at the time of the offenses, or the names of

any other children discussed or identified at trial. See TEX. R. APP. P. 9.10(b)
(“Unless a court orders otherwise, an electronic or paper filing with the court,

including the contents of any appendices, must not contain sensitive data.”), id.

9.10(a)(3) (“Sensitive Data Defined. Sensitive data consists of . . . a birth date, a

home address, and the name of any person who was a minor at the time the offense

was committed.”). Accordingly, we STRIKE appellant’s brief.

      We ORDER appellant to file, within THIRTY DAYS of the date of this

order, an amended brief that identifies all individuals who were children at the time

of this or any other offense either generically (for example, “victim”) or by initials

only, including when quoting relevant portions of the record or giving a statement

of the case.

      We DENY AS MOOT appellant’s motion to extend the time to file his

tendered brief.

                                               /s/   DENNISE GARCIA
                                                     JUSTICE




                                         –2–